10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:17-cv-00361-WMS-LGF Document 46-4 Filed 12/05/18 Page 1 of 2

Atkinson-Baker Court Reporters
www.depo.com

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARK MACRIS,

 

Plaintiff, [ CERTIFIED copy |

 

Civil Action No.
17-CV-361

Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC. and
SPECIALIZED LOAN SERVICING,
LLC,

Defendants.

me ee et ee ee et

 

 

RULE 30(b) (6) DEPOSITION OF

EXPERIAN INFORMATION SOLUTIONS, INC. and
SPECIALIZED LOAN SERVICING, LLC,

BY AND THROUGH LORETTA POCH
LITTLETON, COLORADO

AUGUST 14, 2018

 

ATKINSON-BAKER, INC.
COURT REPORTERS
(800) 288-3376

www .depo.com

REPORTED BY: TERRY H. EDWARDS,
Registered Professional Reporter
FILE NO.: ACO3B1L0

 

30(b)(6) Loretta Poch
August 14, 2018

 
JI nan Ww &®& WwW NH FH

10
il
12
13
i4
15
16
17
18
L9
20
21
22
23
24
25

Case 1:17-cv-00361-WMS-LGF Document 46-4 Filed 12/05/18 Page 2 of 2

Atkinson-Baker Court Reporters
www.depo.com

 

 

LITTLETON, COLORADO; TUESDAY, AUGUST 14, 2018;
10:14 A.M.

LORETTA POCH,
having first been duly sworn, was
examined and testified as follows:
EXAMINATION
BY MR, ANDREWS:

Q How are you doing? My name is Seth
Andrews. I'm the attorney for the plaintiff Mark
Macris. We're here today pursuant to an action you
filed in the Western District of New York, naming
Specialized Loan Servicing, LLC as a defendant,
alleging violations of the FCRA and FDCPA.

We're here today to take the deposition
of -- I'll refer from now on SLS as Specialized
Loan Servicing. So we're here to take SLS's
30(b) (6) deposition relative to that lawsuit.

That means you'll be providing testimony
on behalf of the company, not as an individual. Do
you understand that? You'll be testifying in that
capacity today?

A I do.

Q Okay. Just a couple of ground rules for

you again. We can only talk one person at a time;

 

30(b)(6) Loretta Poch
August 14, 2018

 
